DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
02.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
03.	The information disclosure statement (IDS) filed on 06/23/2020, 07/01/2021 has been considered by the examiner and made of record in the application file.

Drawings
04.	The drawings were received on 06/22/2020.  These drawings are accepted.

Double Patenting
05.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
06.	Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 10,691,749.  This is a statutory double patenting rejection.  Please see table below.
Application 16/908,400
Patent 10,691,749
1. A computer-implemented data processing method for electronically curating and mapping one or more user activities to a respective segment of a piece of media content and  electronically displaying the one or more activities in association with the respective segment of the piece of media content, the method comprising:

identifying, by one or more processors, a plurality of segments that make up the piece of media content;

electronically receiving, by one or more processors, a plurality of activities
associated with the piece of media content from a plurality of different users;

processing each of the plurality of activities, by one or more processors, by:
digitally storing each of the plurality of activities in memory;
mapping each of the plurality of activities to a respective segment
of the plurality of segments based at least in part on each of the plurality
of activities;
identifying a respective group identifier for each of the plurality of activities, the group identifier indicating a respective group from a plurality of groups to which each of the plurality of different users belongs; and

content in memory;

evaluating activity information, by one or more processors, for each of the
plurality of activities to determine a curation score for each of the one or more activities;

automatically selecting, by one or more processors, a first portion of the plurality of activities associated with at least a particular segment of the plurality of segments; and

displaying, by one or more   processors, on at least one computing device, the first portion of the plurality of activities in association with the at 


identifying, by one or more processors, a plurality of segments that make up the piece of media content;

electronically receiving, by one or more processors, a plurality of activities
associated with the piece of media content from a plurality of different users;

processing each of the plurality of activities, by one or more processors, by:
digitally storing each of the plurality of activities in memory;
mapping each of the plurality of activities to a respective segment
of the plurality of segments based at least in part on each of the plurality
of activities;
identifying a respective group identifier for each of the plurality of activities, the group identifier indicating a respective group from a plurality of groups to which each of the plurality of different users belongs; and

content in memory;

evaluating activity information, by one or more processors, for each of the
plurality of activities to determine a curation score for each of the one or more activities;

automatically selecting, by one or more processors, a first portion of the plurality of activities associated with at least a particular segment of the plurality of segments; and

displaying, by one or more processors, on at least one computing device, the first portion of the plurality of activities in association with the at 



Remarks
07.	Claims 1 – 20 have been examined and deemed allowable over the prior art of record.  However, the claims are rejected under the double patenting rejection set forth above.  Note that this is a statutory double patenting, and it is unclear what subject matter the Applicant is attempting to capture in this Application.

Conclusion
08.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Downs, Ryan et al.			US PGPub	2017/0185720
b) Lewis, Justin et al.			US Patent	9,811,514
c) Khanna, Arti et al.			US Patent	10,067,987
d) Wang, Jun et al.				US PGPub	2015/0066918

09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

August 16, 2021